Citation Nr: 1733314	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an initial increased rating for coronary artery disease (CAD), rated as 10 percent disabling for the period prior to July 12, 2013, and 30 percent thereafter.

4.  Entitlement to an increased rating for left calf scar and shell fragment wound residuals, currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for left lower extremity lateral plantar sensory terminal latency. 

6.  Entitlement to a compensable rating for right thigh meralgia paresthetica.

7.  Entitlement to service connection for a headache disability, claimed as migraine headaches.

8.  Entitlement to service connection for low back pain, to include leg pain as secondary to service-connected left calf shell fragment wound residuals with retained foreign body.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009, December 2010, and July 2013 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the Veteran withdrew a previously-requested Board hearing in connection with this appeal.  38 C.F.R. § 20.704(e).

The Board observes that the RO has listed the current appeals concerning PTSD, hearing loss, and left calf shell fragment wound residuals as stemming from September 2010 claims that were decided by a December 2010 rating decision.  However, in January 2009, the Veteran filed earlier claims for increase for those disabilities, which were decided by a May 2009 rating decision that the Veteran timely appealed in December 2009.  Thus, the proper rating decision on appeal for the PTSD, hearing loss, and left calf shell fragment wound residuals is the early May 2009 rating decision.

As a final preliminary matter, the Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for residuals of supraglottic pharyngeal wall hematoma (claimed as throat/larynx problems), as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.   While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to service connection for residuals of supraglottic pharyngeal wall hematoma will be the subject of a later Board decision, if ultimately necessary.
 
The issues of entitlement to increased ratings for PTSD (greater than 50 percent), bilateral hearing loss (for the period from July 9, 2013), CAD, left calf scar and shell fragment wound residuals, left lower extremity lateral plantar sensory terminal latency, and right thigh meralgia paresthetica; service connection for headache and low back disabilities; and, a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  For the period prior to July 9, 2013, the Veteran's bilateral hearing loss was manifested by Level I hearing loss in the right ear and Level V hearing loss in the left ear, at worst.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the period prior to July 9, 2013, the criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.S. §§ 1155 , 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher ratings for his service-connected PTSD and bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. PTSD

The Veteran's PTSD is currently rated as 30 percent disabling.  He contends that a higher rating is warranted.

A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

As a preliminary matter, the Board notes that in May 2012, the Veteran expressed a desire to file a separate claim for service connection for depression, asserting that it is not part of his PTSD.  However, the record shows clearly that the Veteran's depression or depressive disorder is secondary to his PTSD, as noted by VA examiners in April 2009 ("symptoms of depression are secondary to the PTSD diagnosis"),  October 2010 ("symptoms of major depressive disorder are clearly secondary to...PTSD"), and July 2013 ("symptoms of depression which are considered to be secondary to his PTSD symptoms"), and by treating VA providers, such as in April 2009 at which time PTSD with depression was assessed.  Thus, the symptoms of the Veteran's depression are considered service-connected and will be considered in determining the appropriate disability rating for PTSD.

Following a review of the record, the Board finds that the Veteran's PTSD symptoms meet the criteria for a 50 percent disability rating for PTSD manifested by occupational and social impairment with reduced reliability and productivity.

In this regard, following examination of the Veteran and a review of the Veteran's medical records, in April 2009, a VA examiner determined that the Veteran's PTSD symptoms are considered serious and have a serious impact on social functioning and moderate impact on occupational functioning.  At that time, a GAF score of 50 was assigned, also indicative of serious impairment.   Similarly, a VA examiner in October 2010 found the Veteran's PTSD to be severe in nature, as was his depression, and that examiner assigned a GAF score of 53, indicative of moderate symptoms.  Notably, during that examination, the Veteran reported panic attacks "a couple of times a week."  More recently, in July 2013, a VA examiner determined the Veteran's PTSD and depression symptoms to be of moderate severity and assigned a GAF score of 55.  That examiner noted a flattened affect as well as the Veteran's reports of disturbances in mood and motivation.  The Veteran has also reported occasional suicidal ideation, and VA treatment notes show assessments of severe PTSD with depression in April 2009, and a GAF score of 50 in April 2011, supporting serious symptoms.  The Board finds that the foregoing evidence supports PTSD of such severity to warrant at least a 50 percent disability rating.

The Board recognizes that there is evidence that supports no more than the currently assigned 30 percent rating, including a GAF score of 63 (supporting mild symptoms) assigned in May 2010, as well as the July 2013 VA examiner opinion that the Veteran's PTSD symptoms to cause only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, consistent with a 30 percent rating.  However, considering the Veteran's overall disability picture based on the record as whole, which shows subjective reports of panic attacks more than once a week, a flattened affect, disturbances in motivation and mood, and serious symptoms as determined by VA treating providers and two VA examiners, the Board finds the Veteran's PTSD with depression or Major Depressive disorder, has been productive of at least occupational and social impairment with reduced reliability and productivity.
 
Accordingly, the Board finds that a 50 percent rating for PTSD is warranted.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.

B. Hearing Loss prior to July 9, 2013

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

Following review of the record, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met at any time during the period prior to July 9, 2013.

The Veteran was afforded two VA examinations during the relevant period prior to July 9, 2013, neither of which document entitlement to a compensable rating for hearing loss.  In that regard, an audiogram conducted during an April 2009 examination showed pure tone thresholds of 15, 40, 60 and 60 decibels in the right ear and 50, 65, 65, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 44 decibels in the right ear and 60 decibels in the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable disability rating is assigned under Table VII.

During a July 9, 2013, VA examination, an audiogram showed pure tone thresholds of 10, 45, 60 and 65 decibels in the Veteran's right ear and 55, 70, 65 and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 45 decibels in the right ear and 64 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  For the right ear, applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss.  For the left ear, as the puretone threshold at each of the four specified frequencies was 55 decibels or more, Table VIA applies and provides for a higher numeral here, yielding a finding of Level V hearing loss.  Nevertheless, where hearing loss is at Level I in one ear and Level V in the other, a noncompensable disability rating is still assigned under Table VII.

The Board has considered the record as a whole, including SSA disability records and VA treatment notes, but finds that the foregoing VA examinations are the only evidence during the relevant period adequate for rating purposes, as they were conducted in accordance with 38 C.F.R. § 4.85(a).  Thus, they are considered highly probative.  Moreover, the July 2013 VA examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56   (2007).  The Board recognizes that the earlier April 2009 VA examiner did not discuss the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  However, the Veteran is competent to submit evidence of how his hearing loss affects his everyday life and has done so both during treatment and during his subsequent VA examination.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  Indeed, during an August 2006 audiological consultation, the Veteran provided a detailed explanation of the functional impact of his hearing loss.  In any event, the Veteran has not provided any specific contentions as to how the defect in the April 2009 VA examination may prejudice this case.  See Martinak, supra (noting that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination).  Consequently, the Board finds that any such error on the part of that VA examiner is harmless to the adjudication of the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including his reports of difficulty hearing his grandchildren and the television, difficulty in groups and noisy situations, at home and work environments, and on the telephone.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and the VA examinations performed during the course of the appeal show that the Veteran's bilateral hearing loss at no time prior to July 9, 2013, warranted a compensable disability rating.   The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In short, the audiometric findings are the most probative medical evidence of record as to the nature of the Veteran's hearing loss, and they reveal that the Veteran's hearing loss does not warrant a compensable rating for the period prior to July 9, 2013.  There is currently no medical evidence of record which indicates that the Veteran's measurable hearing loss is of sufficient severity to be assigned a higher rating for that period.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable disability rating for bilateral hearing loss for the period prior to July 9, 2013.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

The issue of entitlement to a compensable disability rating for hearing loss for the period from July 9, 2013, is discussed in the Remand portion below.


ORDER

A 50 percent rating for PTSD is granted.

For the period prior to July 9, 2013, a compensable rating for hearing loss is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the remaining claims on appeal.

Initially, it appears there are relevant outstanding records.  In this regard, it appears that the Veteran has received private treatment during the period on appeal for his heart condition, allergies (and potentially headaches), from a general practitioner.  The Veteran reported private treatment generally as recently as May 2012.  While some private treatment records have been obtained, there are no cardiology records dated since 2010, and no records from the Veteran's private general practitioner or allergist.  As it appears that there are outstanding relevant private treatment records pertaining to the Veteran's remaining claims on appeal, remand is necessary to obtain them.  Additionally, updated VA treatment records should be obtained, as the most recent VA treatment record is dated in early July 2015.  This should include all relevant reports of testing that are not included in progress notes, including a report of a March 2015 EKG that is referenced in treatment notes but for which there is no accompanying report.  

Next, concerning the increased rating claims for CAD, PTSD (greater than 50 percent), and left calf scar and residuals of shell fragment wound, in June 2011, the Veteran requested a personal DRO hearing in connection with those appeals.  Though the Veteran has withdrawn his Board hearing request, the record does not show that he has withdrawn his request for a DRO hearing.  Thus, on remand, the AOJ should clarify with the Veteran whether he still desires a DRO hearing and, if so, one should be scheduled.

Turning to the Veteran's headache and low back service connection claims, the Board finds that VA examinations are warranted.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The record shows that the Veteran has been diagnosed with both migraine and tension headaches, though he has placed the onset of headaches post service, reporting in March 2004 that they began 15-20 years prior.  He has also reported a significant family history of headaches, and there is evidence that some headaches may be related to sinus problems.  Nevertheless, the record also shows that the Veteran's headaches are complicated by medication overuse and may be rebound headaches.  As the Veteran is shown in the record to take various medications for his service-connected disabilities, the Board finds that a VA examination and opinion are necessary to determine whether the Veteran has a headache disability that was caused by or is aggravated by service-connected disability.  See McLendon, 20 Vet. App. at 81.

Concerning the low back, the Veteran has reported low back pain related to his left calf shell fragment wound residuals, and has also been observed to walk with an antalgic gait, favoring the left lower extremity, such as in March 2004.  However, he has not yet been afforded a VA examination to determine the nature and etiology of his claimed low back disability, and one should be provided on remand.

Finally, the Board also finds that, as the Veteran has claimed unemployability due to his service-connected disabilities, and as it has been at least four years since the Veteran was last examined for any disability on appeal, he should also be afforded new examinations to determine the current severity and impact on occupational functioning of his PTSD, bilateral hearing loss (for the period from July 9, 2013), CAD, left calf scar and shell fragment wound residuals, left lower extremity lateral plantar sensory terminal latency, and right thigh meralgia paresthetica.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he still desires a personal hearing before a Decision Review Officer.  If so, schedule him for a DRO hearing.

2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include the records of Dr. Forsythe (primary care physician since at least 2006), Dr. Kramer (heart), Dr. Marcum and any other private allergist, and any provider of private treatment related to any disability on appeal.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3.  Associate any outstanding VA treatment records with the claims file, including any relevant records viewable in CPRS Tools, Vista Imaging, or any similar viewing tool. If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his headache disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current headache disability first manifested during service or is otherwise related to service?  Please explain why or why not.  

(b) If no diagnosed headache disability is directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's headache disability was caused by any or combined service-connected disability, to include medications taken for the same? Please explain why or why not, specifically discussing the evidence suggesting medication overuse as causing or contributing to the Veteran's headaches, as well as the reference to rebound headaches.

(c) If the Veteran's headache disability is not caused by any service-connected disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by any service-connected disability, to include medications taken for the same?  Please explain why or why not, specifically discussing the evidence suggesting medication overuse as causing or contributing to the Veteran's headaches, as well as the reference to rebound headaches.

If you find that the Veteran's headache disability has been permanently worsened beyond normal progression (aggravated) by service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  All indicated tests and studies, to include imaging of the lumbar spine, should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should diagnose any lumbar spine disability and, for each diagnosis, respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current lumbar spine disability first manifested during service or is otherwise related to service?  Please explain why or why not.  

(b) If no diagnosed lumbar spine disability is directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused by any service-connected disability, to his left calf shell fragment wound?  Please explain why or why not, specifically commenting on the significance, if any, of an altered or antalgic gait.

(c) If the Veteran's lumbar spine disability is not caused by any service-connected disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by any service-connected disability, to include the left calf shell fragment wound residuals?  Please explain why or why not, specifically commenting on the significance, if any, of an altered or antalgic gait.

If you find that the Veteran's lumbar spine disability has been permanently worsened beyond normal progression (aggravated) by service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

6.  Then, schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD and depression.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should specifically comment on the impact of the Veteran's PTSD and depression on his occupational functioning.

7.  Then, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should specifically comment on the impact of the Veteran's bilateral hearing loss on his occupational functioning.

8.  Then, schedule the Veteran for a VA heart examination to determine the current severity of his CAD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should specifically comment on the impact of the Veteran's CAD on his occupational functioning.

9.  Then, schedule the Veteran for a VA neurological examination to determine the current severity of his left lower extremity shell fragment wound residuals, to include left calf scar and left lateral plantar sensory terminal latency, and right thigh meralgia paresthetica.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests, to include EMG testing unless contraindicated, should be conducted and the results reported.  If EMG testing is deemed to be contraindicated, the examiner should explain why.  

The examiner should specifically comment on the impact of the Veteran's left calf shell fragment wound residuals, left lower extremity planter sensory terminal latency, and right thigh meralgia paresthetica, on his occupational functioning.

10.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


